Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Merix Corporation Commission File No. 1-33752 UPDATE TO EMPLOYEE Q&A - POSTED TO INTRANET ON 10-23-09 GENERAL Will the Merix name continue? The Company will operate under the Viasystems name. With respect to the Merix brand, Viasystems recognizes the Merix name/brand is valuable, but how it will be used post merger has not yet been determined. If this merger doesn’t happen, will we sell/merge to someone else? No, Merix will not consider another company at this time.Merix management believes that the company has survived the economic impact and would be focused for the future on its own. What does the $20 million in synergies really mean? Approximately $10 million will be in corporate cost duplication:half of that will primarily be senior level staff and the other half will be in duplicate fees such as audit companies, legal fees, Board Member fees, insurances etc. The other $10 million will be improvement in materials/logistics/pricing as well as some identified improvements to production flow in plants such as Forest Grove, to recognize improved efficiencies. Is Viasystems an Oracle company? Viasystems uses Oracle GL (financials) at this time and there is no immediate plan to implement Oracle globally. However they recognize the value that the Oracle suite brings to Merix and they do not wish to change what we have. How many Viasystems employees are in North America? Approximately 40 employees are at the St. Louis, Mo. headquarters and a few additional field personnel throughout the US. What is the plan for the Forest Grove site? Go after Defense and Aerospace business for the FG factory.Continue and increase the military business. What schedule does Viasystems work at their plants - 24/7? Do they anticipate influencing the Merix plants to be similar? E-M Solutions:Factories are generally 24/5. P.C.B.
